Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0013] recites: “It&#39;s always electron-rich and can serve….”
It is not clear what is meant by “It&#39;s” although the Examiner believes that this should be: “It is….”
Appropriate correction is required.

  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "healthy energy vortex" and "healthy negative ions" in claim 1 is a relative term which renders the claim indefinite.  The terms "healthy energy vortex" and "healthy negative ions" are not defined by the claim, are not quantifiable, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
In order to expedite prosecution, claim 1 is construed as if each instance of the term “healthy” is removed from the claim.

All dependent claims are rejected under 112 by virtue of being dependent from a rejected parent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duley (US 2008/0164046, “Duley”).

Regarding claim 1, Duley anticipates A system for generating a healthy energy vortex through an earthing effect, the system comprising (Fig. 1, [0014]; energy dispersion system 100 is a system for generating a healthy energy vortex through an earthing effect):
a. a plurality of copper-clad earthing poles disposed underground to define a perimeter of an area (Fig. 1, [0030]; a plurality of copper clad ground rods 105 are earthing poles disposed underground to define a perimeter of an area),
wherein each earthing pole (100) of the plurality of earthing poles is completely submerged underground (Fig. 1, [0030]; each of the copper clad ground rods 105 is completely submerged underground),
wherein each earthing pole (100) of the plurality of earthing poles contacts a plurality of healthy negative ions underground (Fig. 1, [0030]; each of the copper clad ground rods 105 contacts a plurality of healthy negative ions underground),
wherein each earthing pole (100) of the plurality of earthing poles does not contact a separate structure (Fig. 1, [0030]; each of the copper clad ground rods 105 does not contact a separate structure),
wherein each adjacent pair of earthing poles of the plurality of earthing poles is separated by a distance suitable for generating the healthy energy vortex through the earthing effect (Fig. 1, [0030]; each of the adjacent pair of copper clad ground rods 105 is separated by a distance suitable for generating the healthy energy vortex through the earthing effect).

Regarding claim 2, Duley anticipates each earthing pole (100) of the plurality of earthing poles further comprises a cap of grounding enhancement material (110) disposed over a top of the earthing pole (100) (Fig. 1, [0030]; each of the copper clad ground rods 105 comprises a top portion of the grounding plate 104 which is a cap of grounding enhancement material disposed over a top of the earthing pole).

Regarding claim 3, Duley anticipates a wire (120) disposed under the cap of grounding enhancement material (110) of each earthing pole (100) of the plurality of earthing poles, such that the wire (120) connects the plurality of earthing poles along the perimeter of the area (Fig. 1, [0030]; a bottom portion of the grounding plate 104 which is a conductor which is equivalent to a wire that connects the plurality of earthing poles along the perimeter of the area).

Regarding claim 12, Duley anticipates each earthing pole (100) of the plurality of earthing poles is 3 to 10 feet in length (Fig. 1, [0033]; the rod 105 is 10 feet in length).

Regarding claim 13, Duley anticipates each earthing pole (100) of the plurality of earthing poles is 8 feet in length (Fig. 1, [0033]; the rod 105 is 8 feet in length).

Regarding claim 14, Duley anticipates each earthing pole (100) of the plurality of earthing poles is ½ to 1 inch in diameter (Fig. 1, [0048]; the rod 105 is 5/8 inch diameter).

Regarding claim 15, Duley anticipates each earthing pole (100) of the plurality of earthing poles is ⅝ inches in diameter (Fig. 1, [0048]; the rod 105 is 5/8 inch diameter).

Regarding claim 16, Duley anticipates each adjacent pair of earthing poles of the plurality of earthing poles is separated by a distance of 12 to 20 feet (Figs. 1, 9, [0031]; the angle 106 is 45˚ thus the projection of the adjacent pair of rods 105 are separated by 12 to 20 feet).

Regarding claim 17, Duley anticipates each adjacent pair of earthing poles of the plurality of earthing poles is separated by a distance of 16 feet or less (Figs. 1, 9, [0031]; the angle 106 is 45˚ thus the projection of the adjacent pair of rods 105 are separated by 16 feet or less).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Duley as applied to claim 3 above, and further in view of Warren (US 2016/0006222, Warren”).

Regarding claim 4, Duley discloses the claimed invention as applied to claim 3, above.
Duley does not disclose the wire (120) comprises a bare copper wire.
Warren discloses the wire (120) comprises a bare copper wire (Fig. 1, [0010], [0013]; conductor 30 is bare copper wire).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Duley’s system with Warren’s conductors in order to provide an efficient method of providing grounding, while also ensuring the safe operation of equipment, the safety of personnel at the field site, and also maintaining code compliance, as suggested by Warren at [0004].

Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Duley as applied to claim 1 above, and further in view of Tietsworth et al (US 2020/0158910, Tietsworth”).

Regarding claim 5, Duley discloses the claimed invention as applied to claim 1, above.
Duley does not disclose a plurality of magnet pairs disposed underground outside of the perimeter of the area defined by the plurality of earthing poles.
Tietsworth discloses a plurality of magnet pairs disposed underground outside of the perimeter of the area defined by the plurality of earthing poles (Figs. 1A, 12E, [0069]; a plurality of marker devices 100, each comprising magnet pairs 1210 are disposed underground, which is outside of the perimeter of the area defined by Duley’s plurality of earthing poles).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Duley’s system with Tietsworth’s marker devices, thereby facilitating the detection of a buried object by a survey instrument as suggested by Tietsworth at [0068].

Regarding claim 6, Duley discloses the claimed invention as applied to claim 5, above.
Duley does not disclose each magnet pair (200) is disposed 1 to 12 inches away from the perimeter defined by the plurality of earthing poles.
Tietsworth discloses each magnet pair (200) is disposed 1 to 12 inches away from the perimeter defined by the plurality of earthing poles (Figs. 1A, 12E, [0069]; the marker devices 100 are placed underground near a buried object).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Duley’s system, as modified by Tietsworth, with Tietsworth’s marker devices in order to mark the location of the rods, thereby facilitating the detection by a survey instrument as suggested by Tietsworth at [0068].
Tietsworth does not explicitly disclose the magnet pair is disposed 1 to 12 inches away from the buried object.
It would have been an obvious of design choice to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Duley’s system, as modified by Tietsworth, with Tietsworth’s marker devices disposed 1 to 12 inches away from the buried object.
Although the distance of 1 to 12 inches away is not specifically stated, one of ordinary skill in the art would be able to select a distance from the perimeter needed to facilitate the detection of the buried object. Therefore, the selection of the distance would be a matter of choice for the skilled artisan. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Chu, at 298-99 (a finding of “design choice” is appropriate where the applicant fails to set forth any reasons why the differences between the claimed invention and the prior art would result in a different function or give unexpected results (citing In re Rice, 341 F.2d 309, 314 (CCPA 1965)). The Applicant has not disclosed that the distance from the rod solves any stated problem and it appears that the invention would perform equally well without regard to the distance. Therefore, the distance of 1 to 12 inches away is capable of being within the range of sizes as claimed.

Regarding claim 7, Duley discloses the claimed invention as applied to claim 5, above.
Duley does not disclose each magnet pair (200) is disposed 1 to 15 feet away from the perimeter defined by the plurality of earthing poles.
Tietsworth discloses each magnet pair (200) is disposed 1 to 15 feet away from the perimeter defined by the plurality of earthing poles (Figs. 1A, 12E, [0069]; the marker devices 100 are placed underground near a buried object).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Duley’s system, as modified by Tietsworth, with Tietsworth’s marker devices in order to mark the location of the rods, thereby facilitating the detection by a survey instrument as suggested by Tietsworth at [0068].
Tietsworth does not explicitly disclose the magnet pair is disposed 1 to 15 feet away from the buried object.
It would have been an obvious of design choice to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Duley’s system, as modified by Tietsworth, with Tietsworth’s marker devices disposed 1 to 15 feet away from the buried object.
Although the distance of 1 to 15 feet away is not specifically stated, one of ordinary skill in the art would be able to select a distance from the perimeter needed to facilitate the detection of the buried object. Therefore, the selection of the distance would be a matter of choice for the skilled artisan. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Chu, at 298-99 (a finding of “design choice” is appropriate where the applicant fails to set forth any reasons why the differences between the claimed invention and the prior art would result in a different function or give unexpected results (citing In re Rice, 341 F.2d 309, 314 (CCPA 1965)). The Applicant has not disclosed that the distance from the rod solves any stated problem and it appears that the invention would perform equally well without regard to the distance. Therefore, the distance of 1 to 15 feet away is capable of being within the range of sizes as claimed.

Regarding claim 8, Duley discloses the claimed invention as applied to claim 5, above.
Duley does not disclose each magnet pair (200) of the plurality of magnet pairs is oriented at a 30 to 60 degree angle towards an inner corner of the area.
Tietsworth discloses each magnet pair (200) of the plurality of magnet pairs is oriented at a 30 to 60 degree angle towards an inner corner of the area (Figs. 1A, 12E, [0069]; the marker devices 100 are placed underground and oriented at an angle towards a buried object).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Duley’s system, as modified by Tietsworth, with Tietsworth’s marker devices in order to mark the location of the rods, thereby facilitating the detection by a survey instrument as suggested by Tietsworth at [0068].
Tietsworth does not explicitly disclose the magnet pair is oriented at a 30 to 60 degree angle towards the buried object.
It would have been an obvious of design choice to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Duley’s system, as modified by Tietsworth, with Tietsworth’s marker devices oriented at a 30 to 60 degree angle towards the buried object.
Although the orientation at a 30 to 60 degree angle towards the buried objects not specifically stated, one of ordinary skill in the art would be able to select an orientation when placing the magnet pair underground near the buried object. Therefore, the selection of the distance would be a matter of choice for the skilled artisan. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Chu, at 298-99 (a finding of “design choice” is appropriate where the applicant fails to set forth any reasons why the differences between the claimed invention and the prior art would result in a different function or give unexpected results (citing In re Rice, 341 F.2d 309, 314 (CCPA 1965)).  The Applicant has not disclosed that the orientation solves any stated problem and it appears that the invention would perform equally well without regard to the orientation. Therefore, the orientation at a 30 to 60 degree angle towards the buried object is capable of being within the range of angles as claimed.

Regarding claim 9, Duley discloses the claimed invention as applied to claim 5, above.
Duley does not disclose each magnet pair (200) of the plurality of magnet pairs is oriented at a 45 degree angle towards an inner corner of the area.
Tietsworth discloses each magnet pair (200) of the plurality of magnet pairs is oriented at a 45 degree angle towards an inner corner of the area (Figs. 1A, 12E, [0069]; the marker devices 100 are placed underground and oriented at an angle towards a buried object).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Duley’s system, as modified by Tietsworth, with Tietsworth’s marker devices in order to mark the location of the rods, thereby facilitating the detection by a survey instrument as suggested by Tietsworth at [0068].
Tietsworth does not explicitly disclose the magnet pair is oriented at a 45 degree angle towards the buried object.
It would have been an obvious of design choice to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Duley’s system, as modified by Tietsworth, with Tietsworth’s marker devices oriented at a 45 degree angle towards the buried object.
Although the orientation at a 45 degree angle towards the buried objects not specifically stated, one of ordinary skill in the art would be able to select an orientation when placing the magnet pair underground near the buried object. Therefore, the selection of the distance would be a matter of choice for the skilled artisan. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Chu, at 298-99 (a finding of “design choice” is appropriate where the applicant fails to set forth any reasons why the differences between the claimed invention and the prior art would result in a different function or give unexpected results (citing In re Rice, 341 F.2d 309, 314 (CCPA 1965)). The Applicant has not disclosed that the orientation solves any stated problem and it appears that the invention would perform equally well without regard to the orientation. Therefore, the orientation at a 45 degree angle towards the buried object is capable of being within the range of angles as claimed.

Regarding claim 10, Duley discloses the claimed invention as applied to claim 5, above.
Duley does not disclose a size of the plurality of magnet pairs is determined based on testing an electromagnetic field of the area.
The claimed limitation of: “a size of the plurality of magnet pairs is determined based on testing an electromagnetic field of the area” is a process limitation in a product claim and is treated in accordance with MPEP 2113.  This process limitation uses a product structure that is the same as the combination of Duley and Tietsworth, which therefore reads on this claim limitation).

Regarding claim 11, Duley discloses the claimed invention as applied to claim 5, above.
Duley does not disclose each magnet pair (200) of the plurality of magnet pairs is disposed 9 to 12 inches underground.
Tietsworth discloses each magnet pair (200) of the plurality of magnet pairs is disposed 9 to 12 inches underground (Figs. 1A, 12E, [0069]; the marker devices 100 are placed underground near a buried object).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Duley’s system, as modified by Tietsworth, with Tietsworth’s marker devices in order to mark the location of the rods, thereby facilitating the detection by a survey instrument as suggested by Tietsworth at [0068].
Tietsworth does not explicitly disclose the magnet pair is disposed 9 to 12 inches underground.
It would have been an obvious of design choice to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Duley’s system, as modified by Tietsworth, with Tietsworth’s marker devices disposed 9 to 12 inches underground.
Although the distance of 9 to 12 inches underground is not specifically stated, one of ordinary skill in the art would be able to select a distance underground needed to facilitate the detection of the buried object. Therefore, the selection of the distance would be a matter of choice for the skilled artisan. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Chu, at 298-99 (a finding of “design choice” is appropriate where the applicant fails to set forth any reasons why the differences between the claimed invention and the prior art would result in a different function or give unexpected results (citing In re Rice, 341 F.2d 309, 314 (CCPA 1965)). The Applicant has not disclosed that the distance underground solves any stated problem and it appears that the invention would perform equally well without regard to the distance. Therefore, the distance of 9 to 12 inches underground is capable of being within the range of sizes as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723.  The examiner can normally be reached on Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847